Order dismissing action for lack of prosecution unless plaintiff restore and try the action during the October, 1929, term modified by striking therefrom the words “ unless the plaintiff restores and tries the above-entitled action for the October, 1929, term, and tried when reached,” and as so modified affirmed, with ten dollars costs and disbursements to appellant. The facts show unreasonable neglect and the discretion of the trial court was not properly exercised. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.